             Case 2:20-cv-00739-RSM Document 8 Filed 06/08/20 Page 1 of 2




 1                                                                HONORABLE RICARDO S. MARTINEZ
 2

 3

 4                              UNITED STATED DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7

 8
     JON R. GILLIS,                                             Case No.: 2:20-cv-00739-RSM
 9
                                    Plaintiff,
10           vs.

11   BMW OF NORTH AMERICA, LLC, a Delaware                      ORDER GRANTING STIPULATION
     limited liability company,                                 FOR REMAND
12

13                                  Defendant.

14

15          THIS MATTER having come before the Court on the parties’ Stipulation for Remand. Dkt. #7.
16
     Accordingly, this case is hereby REMANDED to the King County Superior Court, Case No. 20-2-07890-
17
     1 SEA, without an award of costs, expenses or attorney fees to either party.
18
            The Clerk shall close this file and send a certified copy of this Order to the Clerk of Court for the
19

20
     King County Superior Court.

21          Dated this 8th day of June, 2020.

22

23

24

25
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
26

27
     ORDER GRANTING STIPULATION FOR REMAND                          HOCHMAN LEGAL GROUP, PLLC
28
     (2:20-cv-00739-RSM) - 1                                        4580 KLAHANIE DR. S.E., SUITE 165
                                                                         SAMMAMISH, WA 98029
                                                                            (425) 392-1548
             Case 2:20-cv-00739-RSM Document 8 Filed 06/08/20 Page 2 of 2




 1    Presented by:
 2
      HOCHMAN LEGAL GROUP, PLLC
 3
            s/ Joe Hochman
 4    By
           Joe Hochman, WSBA #21018
 5         Hochman Legal Group, PLLC
 6
           4580 Klahanie Drive S.E., Suite 165
           Sammamish, WA 98029
 7         Telephone: (425) 392-1548
           Fax: (425) 526-5791
 8         E-mail: Joe@HLGLAW.com
           Attorney for Petitioner
 9         BMW of North America, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATION FOR REMAND            HOCHMAN LEGAL GROUP, PLLC
28
     (2:20-cv-00739-RSM) - 2                          4580 KLAHANIE DR. S.E., SUITE 165
                                                           SAMMAMISH, WA 98029
                                                              (425) 392-1548
